Title: To John Adams from John Davis, 1 May 1822
From: Davis, John
To: Adams, John


				
					Dear Sir,
					Boston. May. 1. 1822
				
				Permit me to introduce to you Mr Lewis Weld, an instructor in the Asylum for the Deaf and Dumb, at Hartford, who visits Boston, with a number of his pupils, for the purpose of exhibiting evidence of their improvement and of the hopeful progress of the institution. In conversation with Mr. Weld, yesterday, he expressed a strong desire to be introduced to you, a disposition which I could not but cherish, knowing the laudable motives by which it is was prompted. The introduction which I have taken the liberty to give him—he receives with marked satisfaction. He takes with him, one of his pupils, George H. Loring, of this Town, who has made good proficiency in the institution. The answers to any questions which you may please to propose to this youth, will, I doubt not, afford gratifying evidence of the success of this benevolent and interesting system of instruction. I am happy that you continue to be favoured with a high and happy relish for intellectual exercises of every description—It is delightful to contemplate you enjoying and encouraging the mild and vivifying rights, illumining and adorning the great moral and political edifice which it has been the labour of your memorable life to erect and strengthen.I attended yesterday, an Exhibition at our University, and had the pleasure of seeing among the performers a parvus Iulus of your a race.——sequiturque patrem non passibus aequis—He took part in a latin dialogue, a translation from Otway’s Venice preserved—The composition and delivery, were in a style of graceful ease and animation highly creditable to him and to his associate in the performance.Very respectfully and with great regard / Your obedt Servt
				
					Jn Davis
				
				
			